
	
		I
		112th CONGRESS
		2d Session
		H. R. 6000
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Akin (for
			 himself, Mr. Broun of Georgia,
			 Mr. Gingrey of Georgia,
			 Mr. Kingston,
			 Mr. King of Iowa,
			 Mr. Schweikert,
			 Mr. Franks of Arizona,
			 Mr. Westmoreland,
			 Mr. Jones,
			 Mr. Brooks,
			 Mr. Huelskamp, and
			 Mr. Harper) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To require verification of the immigration status of
		  recipients of Federal benefit programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Validating Entitlement Recipients
			 through Indicated Federal Immigration Status Act of 2012
			 or as the VERIFI Act of 2012.
		2.In
			 generalNo person may receive
			 a Federal public benefit (as such term is defined in section 401(c) of the
			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
			 U.S.C. 1611(c)) unless that person’s immigration status is in
			 satisfactory immigration status as defined and in accordance
			 with the Systematic Alien Verification for Entitlements (SAVE) program
			 established by section 1137 of the Social Security Act (42 U.S.C.
			 1320b–7).
		
